Exhibit 10.1

CUE BIOPHARMA, INC.

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (“Agreement”), dated as
of October 3, 2019 (the “Effective Date”), is made by and between Cue Biopharma,
Inc., a Delaware corporation (“Cue” or the “Company”)), and Anish Suri
(“Executive,” and together with Cue, the “Parties”).

WHEREAS, the Company and Executive are parties to an Executive Employment
Agreement dated as of April 10, 2018 (the “Original Agreement”); and

WHEREAS, the Company and Executive desire to enter into this Agreement to amend
and restate the Original Agreement in its entirety and to set forth in this
Agreement the conditions under which the Employee is to be employed by the
Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. POSITION AND DUTIES.

(a) Beginning on the Effective Date, Cue shall employ Executive as its President
and Chief Scientific Officer (“CSO”). In Executive’s role as President and CSO,
Executive shall have such duties and authority commensurate with the positions
of President and CSO, and such other duties commensurate with the positions that
may be assigned by the Board of Directors of Cue (the “Board”) or the Chief
Executive Officer of Cue (the “CEO”).

(b) Executive shall report directly to the CEO.

(c) Executive shall devote all of Executive’s business time, energy, judgment,
knowledge and skill and Executive’s best efforts to the performance of
Executive’s duties with Cue, provided that the foregoing shall not prevent
Executive from (i) participating in charitable, civic, educational,
professional, community or industry affairs or (ii) managing Executive’s passive
personal investments, so long as such activities in the aggregate do not
interfere or conflict with Executive’s duties hereunder or create a potential
business or fiduciary conflict.

2. TERM. Subject to the remaining terms of this Section 2, and Section 7, this
Agreement shall be for an initial term that begins on the Effective Date and
continues in effect through December 31, 2022 (the “Initial Term”) and, unless
terminated sooner as herein provided, shall continue on a year-to-year basis
after the Initial Term (each year, a “Renewal Term,” and each Renewal Term
together with the Initial Term, the “Term”). If either Party elects not to renew
this Agreement, that Party must give a written notice of non-renewal to the
other Party at least 60 days before the expiration of the then-current Initial
Term or Renewal Term. In the event that one Party provides the other with a
notice of non-renewal pursuant to this Section 2, no further automatic
extensions shall occur and this Agreement shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable, and except as
provided in the following sentence such non-renewal shall not result in any
entitlement to compensation pursuant to Section 8 below or otherwise. An
election by Cue not to renew the Initial Term or any Renewal Term shall be
deemed to be a termination of Executive’s employment by Cue without Cause and
Executive shall be entitled to receive the payments set forth in Section 8.

 

1



--------------------------------------------------------------------------------

3. BASE SALARY. During the Term, Cue shall pay Executive a base salary (“Base
Salary”) at the rate of $33,333 per month, which equates to an annual rate of
$400,000, in accordance with the regular payroll practices of Cue. The Base
Salary shall be subject to annual review and potential increase (but not
decrease) in accordance with Cue’s normal compensation practices.

4. ANNUAL BONUS. For 2019, Executive shall be eligible to receive an annual
incentive bonus (the “Annual Bonus”) of up to $160,000, subject to achievement
of key performance indicators for Cue, with the level of achievement determined
by the Compensation Committee of the Board or its delegate (the “Committee”).
For each subsequent year during the Term, Executive shall be eligible to receive
an Annual Bonus, subject to achievement of key performance indicators for Cue,
with the level of achievement determined by the Committee. Executive’s target
annual bonus percentage for each calendar year shall be no less than forty
percent (40%) of the Base Salary. The Committee shall establish such key
performance indicators. The terms of the Annual Bonus developed by the Committee
shall govern any Annual Bonus that may be paid. Any Annual Bonus shall be paid
in all events within two and one-half months after the end of the year in which
such Annual Bonus becomes earned, provided that no Annual Bonus shall be
considered earned until the Board makes all necessary determinations with
respect to the Annual Bonus.

5. STOCK OPTIONS; RESTRICTED STOCK UNITS.

(a) OPTIONS. On the Effective Date, Executive shall be granted an Option (as
defined in the Cue Biopharma, Inc. 2016 Omnibus Incentive Plan (the “Plan”)) to
purchase 400,000 shares of Cue’s Common Stock (the “Option”). The exercise price
per share of the Option shall be equal to the Fair Market Value (as defined in
the Plan) of a share of Common Stock as of the Grant Date (as defined in the
Plan). The Option shall have a term that expires ten years from the Grant Date.
The Option shall be subject to the terms and conditions applicable to Options
granted under the Plan, as described in the Plan and the applicable Award
Agreement (as defined in the Plan). The Option shall become exercisable over
four years in equal, semi-annual installments beginning six months from the
Grant Date, subject to the terms and conditions of the Plan and the applicable
Award Agreement, but in all cases subject to accelerated vesting and
post-termination exercise provisions as provided for herein.

(b) RESTRICTED STOCK UNITS. On the Effective Date, Executive shall be granted
100,000 Restricted Stock Units (as defined in the Plan) and on March 31, 2020,
Executive shall be granted not less than 50,000 Restricted Stock Units (the
“RSUs”). The RSUs shall be subject to the terms and conditions applicable to
RSUs granted under the Plan, as described in the Plan and the applicable Award
Agreement. The RSUs shall vest as follows: One third of the RSUs shall vest on
the applicable Grant Date (as defined in the Plan) and the balance shall become
exercisable in two equal annual installments on the first and second
anniversaries of the applicable Grant Date, subject to the terms and conditions
of the Plan and the applicable Award Agreement, but in all cases subject to
accelerated vesting as provided for herein. The Award Agreement for the RSUs
shall provide that Executive shall have the right to elect to meet any tax
withholding requirement by having withheld shares with a Fair Market Value (as
defined in the Plan) equal to the amount of any taxes required to be withheld.

6. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Term, Executive shall be entitled to participate
in any employee benefit plans that Cue has adopted or may adopt, maintains or
contributes to for the benefit of its employees generally, subject to satisfying
the applicable eligibility requirements, except to the extent such plans are
duplicative of the benefits otherwise provided to Executive hereunder.
Executive’s participation shall be subject to the terms of the applicable plan
documents and generally applicable Cue policies. Notwithstanding the foregoing,
Cue may modify or terminate any employee benefit plan at any time.

(b) VACATIONS. During the Term, Executive shall be entitled to paid vacation
time in accordance with Cue’s policy applicable to senior management employees
as in effect from time to time (the “Vacation Policy”). Since vacation time is
not accrued, unused vacation time may not be carried forward from one calendar
year to any subsequent calendar year and shall not be paid out upon termination.

 

2



--------------------------------------------------------------------------------

(c) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as Cue may require from time to time, Executive shall be
reimbursed in accordance with Cue’s expense reimbursement policy, for all
reasonable out-of-pocket business expenses incurred and paid by Executive during
the Term and in connection with the performance of Executive’s duties hereunder.

(d) SIGNING BONUS. Executive shall receive a one-time cash signing bonus in an
amount sufficient so that on an after tax basis Executive shall receive a net
amount of $130,000 in a lump sum on Cue’s first payroll date following the
Effective Date. If Executive’s employment is terminated by Cue for Cause or by
Executive without Good Reason within the first 12 months after the Effective
Date, Executive shall repay Cue the signing bonus paid under this Section 6(d)
within 30 days after the effective date of such termination. Executive
acknowledges that the payment of the signing bonus serves as consideration for
the noncompetition covenant in Section 10(b) of this Agreement.

(d) LEGAL FEES; TAX FEES. The Company shall promptly reimburse Executive for his
legal and tax fees incurred in connection with this Agreement, not to exceed
$30,000, upon reasonable documentation.

7. TERMINATION. Executive’s employment under this Agreement shall terminate on
the first to occur of the following:

(a) DISABILITY. Upon 10 days’ prior written notice by Cue to Executive of
termination due to Disability while a Disability exists. “Disability” shall mean
Executive is unable to perform each of the essential duties of Executive’s
position by reason of a medically determinable physical or mental impairment
that is potentially permanent in character or that can be expected to last for a
continuous period of not less than 12 months.

(b) DEATH. Automatically upon the death of Executive.

(c) CAUSE. Immediately upon written notice by Cue to Executive of a termination
for Cause. “Cause” shall mean:

(i) the commission of any act by Executive constituting financial dishonesty
against Cue or its Affiliates (which act would be chargeable as a crime under
applicable law);

(ii) Executive’s engaging in any other act of dishonesty, fraud, intentional
misrepresentation, moral turpitude, illegality or harassment that (a) materially
adversely affects the business or the reputation of Cue or any of its Affiliates
with their respective current or prospective customers, suppliers, lenders or
other third parties with whom such entity does or might do business or
(b) exposes Cue or any of its Affiliates to a risk of civil or criminal legal
damages, liabilities or penalties;

(iii) the repeated failure by Executive to follow the reasonable and lawful
directives of the Board or the CEO;

(iv) any material misconduct, material and willful violation of Cue’s or its
Affiliates’ written policies applicable to Executive, or willful and deliberate
breach of duty by Executive in connection with the business affairs of Cue or
its Affiliates; or

(v) Executive’s material breach of this Agreement.

 

3



--------------------------------------------------------------------------------

Executive shall be given written notice detailing the specific Cause event and a
period of 10 days following Executive’s receipt of such notice to cure such
event (if susceptible to cure) to the reasonable satisfaction of the Board.
Notwithstanding anything to the contrary contained herein, Executive’s right to
cure as set forth in the preceding sentence shall not apply if there are
habitual or repeated breaches by Executive. All rights Executive has or may have
under this Agreement shall be suspended automatically during the pendency of any
investigation by the Board or its designee, or during any negotiations between
the Board or its designee and Executive, regarding any actual or alleged act or
omission by Executive of the type described in this definition of Cause. For
purposes of the foregoing, no act, or failure to act or refusal to act, on the
part of Executive shall be considered “willful” unless it is done, or omitted to
be done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of Cue.

(d) GOOD REASON. Upon written notice by Executive to Cue of a termination for
Good Reason. “Good Reason” shall mean the occurrence of any of the following
events, without the consent of Executive, unless such events are fully corrected
in all material respects by Cue within 30 days following written notification by
Executive to Cue of the occurrence of one of the events:

(i) a material diminution in Executive’s Base Salary or Annual Bonus opportunity
in a manner that is not applied proportionately to all other senior executive
officers of the Company;

(ii) a material diminution in Executive’s authority, responsibilities or duties
set forth in Section 1 above, other than temporarily while physically or
mentally incapacitated, as required by applicable law;

(iii) a relocation of Executive’s primary work location by more than 50 miles
from its then current location;

(iv) a requirement that Executive report to anyone other than the CEO; or

(v) a material breach by Cue of a material term of this Agreement.

Executive shall provide Cue with a written notice detailing the specific
circumstances alleged to constitute Good Reason within 30 days after the first
occurrence of such circumstances, and actually terminate employment within 30
days following the expiration of Cue’s 30-day cure period described above.
Otherwise, any claim of such circumstances as Good Reason shall be deemed
irrevocably waived by Executive.

(e) WITHOUT CAUSE. Upon 15 days’ prior written notice by Cue to Executive of an
involuntary termination without Cause (other than for death or Disability).

(f) VOLUNTARY TERMINATION. Upon 60 days’ prior written notice by Executive to
Cue of Executive’s voluntary termination of employment without Good Reason
(which Cue may make effective earlier than any notice date).

8. CONSEQUENCES OF TERMINATION.

(a) DEATH/DISABILITY. In the event that Executive’s employment ends on account
of Executive’s death or Disability, Executive or Executive’s estate, as the case
may be, shall be entitled to the following (with the amounts due under Sections
8(a)(i) through 8(a)(iv) below to be paid within 60 days following termination
of employment, or such earlier date as may be required by applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) any Annual Bonus for the year prior to the year in which such termination
occurs that is earned but unpaid prior to the date of termination, paid when
annual bonuses are paid to actively employed employees of Cue;

 

4



--------------------------------------------------------------------------------

(iii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iv) any accrued but unused vacation time in accordance with Cue policy, which
shall be prorated for any year in which Executive’s employment with Cue is
terminated;

(v) all other payments, benefits or fringe benefits to which Executive shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant (collectively, Sections
8(a)(i) through 8(a)(v) hereof shall be hereafter referred to as the “Accrued
Benefits”); and

(vi) an Annual Bonus for the year in which such termination occurs, determined
and payable pursuant to the terms and conditions of Section 4 above as though no
such termination had occurred.

(b) TERMINATION FOR CAUSE OR RESIGNATION WITHOUT GOOD REASON. If Executive’s
employment is terminated (i) by Cue for Cause or (ii) by Executive without Good
Reason, Cue shall pay to Executive the Accrued Benefits (other than the Annual
Bonus described in Section 8(a)(ii) above).

(c) TERMINATION WITHOUT CAUSE OR RESIGNATION FOR GOOD REASON. If Executive’s
employment by Cue is terminated by Cue other than for Cause or Executive’s death
or Disability or by Executive for Good Reason, Cue shall pay or provide
Executive the following:

(i) the Accrued Benefits;

(ii) subject to Executive’s compliance with Section 9 below and Executive’s
continued compliance with Section 10 below, a lump sum cash severance payment in
an amount equal to the sum of (A) the target Annual Bonus for the year of
termination plus (B) 12 months of Base Salary, with such lump sum payable on the
first payroll date of Cue that occurs more than 60 days after Executive’s
termination or resignation (collectively, the “Severance Amount”).; and

(iii) subject to Executive’s compliance with Section 9 below and Executive’s
continued compliance with Section 10 below, if Executive elects COBRA coverage
for health and/or dental insurance in a timely manner, the Company shall pay the
monthly premium payments for such timely elected coverage (consistent with what
was in place at termination) when each premium is due until the earliest of the
following: (i) 12 months from termination; (ii) the date Executive obtains new
employment that offers health and/or dental insurance that is reasonably
comparable to that offered by the Company; or (iii) the date COBRA continuation
coverage would otherwise terminate in accordance with the provisions of COBRA.

(iv) The time vesting and exercisability of one hundred percent (100%) of
Executive’s stock options, stock appreciation rights, restricted stock units and
restricted shares in each case that are issued and outstanding under a Company
equity compensation plan (“Equity Awards”) shall accelerate by a period of 12
months; and Executive shall be entitled to exercise such Equity Awards (if
exercisable) in accordance with this paragraph. For purposes of Equity Awards
with performance-based vesting conditions (“Performance Awards”), Executive
shall be treated under this paragraph as having remained in service for an
additional 12 months following actual termination/resignation, provided that
Performance Awards shall not become vested or earned solely as a result of this
paragraph, and such vesting and earning shall remain subject to the attainment
of all applicable performance goals, and such Performance Awards, if and to the
extent they become vested or earned, shall be payable at the same time as under
the applicable award agreement. For purposes of determining the accelerated
vesting of Equity Awards and the additional service credit for Performance
Awards, Executive’s Equity Awards and Performance Awards, as applicable, shall
be presumed to vest ratably on a monthly basis over the number of calendar
months of the time-based vesting or service-based vesting period established on
the Grant

 

5



--------------------------------------------------------------------------------

Date of the Equity Award or Performance Award (e.g., the RSUs referenced in
Section 5(b) above shall be subject to additional monthly vesting accelerated
vesting period during the 12 month period of additional vesting, notwithstanding
that the original grant referenced annual vesting). Notwithstanding any
provision of this Agreement or any applicable Equity Award agreement to the
contrary, in the event of Executive’s termination/resignation initiated by the
Company without Cause or by Executive for Good Reason, Executive’s vested and
exercisable Equity Awards shall remain exercisable (if exercisable) until the
earlier of one year from such termination/resignation or the latest date on
which those Equity Awards expire or are eligible to be exercised under the
applicable award agreements, determined without regard to such
termination/resignation.

Payments and benefits provided under this Section 8(c) shall be in lieu of any
termination or severance payments or benefits to which Executive may be eligible
under any of the plans, policies or programs of Cue or under the Worker
Adjustment Retraining Notification Act of 1988, as amended, or any similar state
statute or regulation. Should Executive die prior to the payment of the
Severance Amount, the Severance Amount shall be paid to the heirs or estate of
Executive in accordance with the schedule set forth herein.

(d) OTHER OBLIGATIONS. Upon any termination of Executive’s employment with Cue,
Executive shall automatically be deemed to have resigned from any and all other
positions she then holds as an officer, director or fiduciary of Cue and any
other entity that is part of the same consolidated group as Cue or in which
capacity Executive serves at the direction of or as a result of Executive’s
position with Cue; and Executive shall, within 10 days of such termination, take
all actions as may be necessary under applicable law or requested by Cue to
effect any such resignations.

(e) EXCLUSIVE REMEDY. The amounts payable to Executive following termination of
employment hereunder pursuant to Sections 8(a), (b) and (c) above shall be in
full and complete satisfaction of Executive’s rights under this Agreement and
any other claims that Executive may have in respect of Executive’s employment
with Cue or any of its Affiliates, and Executive acknowledges that such amounts
are fair and reasonable, and are Executive’s sole and exclusive remedy, in lieu
of all other remedies at law or in equity, with respect to the termination of
Executive’s employment hereunder or any breach of this Agreement.

(f) NO MITIGATION OR OFFSET. Executive shall not be required to seek or accept
other employment or otherwise to mitigate damages as a condition to the receipt
of benefits pursuant to this Section 8, and amounts payable pursuant to this
Section 8 shall not be offset or reduced by any amounts received by Executive
from other sources.

(g) NO WAIVER OF ERISA-RELATED RIGHTS. Nothing in this Agreement shall be
construed to be a waiver by Executive of any benefits accrued for or due to
Executive under any employee benefit plan (as such term is defined in the
Employee Retirement Income Security Act of 1974, as amended) maintained by Cue,
if any, except that Executive shall not be entitled to any severance benefits
pursuant to any severance plan or program of Cue other than as provided herein.

(h) CLAWBACK. All awards, amounts or benefits received or outstanding under this
Agreement shall be subject to clawback, cancellation, recoupment, rescission,
payback, reduction or other similar action in accordance with the terms of any
applicable law related to such actions, as may be in effect from time to time.
Cue may take such actions as may be necessary to effectuate any provision of
applicable law relating to clawback, cancellation, recoupment, rescission,
payback or reduction of compensation, whether adopted before or after the
Effective Date, without further consideration or action.

(i) CHANGE IN CONTROL EQUITY AWARD ACCELERATION. If Executive’s employment by
Cue is terminated by Cue other than for Cause or Executive’s death or Disability
or by Executive for Good Reason, in any such case, 90 days prior to or upon or
within 24 months following a Change in Control (as defined in the Plan), and
notwithstanding anything in the Plan to the contrary, (a) one hundred percent
(100%) of

 

6



--------------------------------------------------------------------------------

Executive’s Equity Awards other than Performance Awards shall become fully
vested as of the date of such termination/resignation, and such Equity Awards
shall remain exercisable (if exercisable) until the earlier of one year from any
termination/resignation or the latest date on which those Equity Awards expire
or are eligible to be exercised under the applicable award agreements and
(b) the service-based vesting condition of any Performance Award shall be deemed
fully satisfied as of the date of such termination/resignation and such
performance goals applicable to the Performance Awards shall be deemed to be
achieved at the greater of target or actual performance as of the Change in
Control, and such Performance Awards shall remain exercisable (if exercisable)
until the earlier of one year from such termination/resignation or the latest
date on which those Equity Awards expire or are eligible to be exercised under
the applicable award agreements. Notwithstanding the foregoing, in no event
shall Executive’s Equity Awards receive less favorable treatment in connection
with a Change in Control than is afforded to any other Plan participant’s
awards.

9. RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement upon termination beyond the Accrued Benefits
shall only be payable if Executive delivers to Cue and does not revoke a general
release of claims in favor of Cue in a form substantially consistent with
Exhibit A hereto. Such release shall be furnished to Executive within two
business days after Executive’s date of termination, and must be executed and
delivered (and no longer subject to revocation, if applicable) within 30 days
following termination (or such longer period to the extent required by law).

10. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY.

(i) COMPANY INFORMATION. At all times during the Term and thereafter, Executive
shall hold in strictest confidence, and shall not use, except in connection with
the performance of Executive’s duties, and shall not disclose to any person or
entity, any Confidential Information of Cue. “Confidential Information” means
any Cue proprietary or confidential information, technical data, trade secrets
or know-how, including research, product plans, products, services, customer
lists and customers, markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, marketing, distribution
and sales methods and systems, sales and profit figures, finances and other
business information disclosed to Executive by Cue, either directly or
indirectly in writing, orally or by drawings or inspection of documents or other
tangible property. However, Confidential Information does not include any of the
foregoing items which has become publicly known and made generally available
through no wrongful act of Executive.

(ii) EXECUTIVE-RESTRICTED INFORMATION. During the Term, Executive shall not
improperly use or disclose any proprietary or confidential information or trade
secrets of any person or entity with whom Executive has an agreement or duty to
keep such information or secrets confidential.

(iii) THIRD PARTY INFORMATION. Executive recognizes that Cue has received and in
the future shall receive from third parties their confidential or proprietary
information subject to a duty on Cue’s part to maintain the confidentiality of
such information and to use it only for certain limited purposes. At all times
during the Term and thereafter, Executive shall hold in strictest confidence,
and shall not use, except in connection with the performance of Executive’s
duties, and shall not disclose to any person or entity except in connection with
the performance of Executive’s duties and consistent with Cue’s agreement with
such third party, such third party confidential or proprietary information, and
shall not use it except as necessary in performing Executive’s duties,
consistent with Cue’s agreement with such third party.

(b) NONCOMPETITION. In consideration for the Signing Bonus referenced above in
Section 6(d), Executive acknowledges that (i) Executive performs services of a
unique nature for Cue that are irreplaceable, and that Executive’s performance
of such services to a competing business shall result in irreparable harm to
Cue, (ii) Executive is a member of the management personnel of Cue,
(iii) Executive has had and will continue to have

 

7



--------------------------------------------------------------------------------

access to Confidential Information and trade secrets which, if disclosed, would
unfairly and inappropriately assist in competition against Cue, (iv) in the
course of Executive’s employment by a competitor, Executive would inevitably use
or disclose such Confidential Information and trade secrets, (v) Cue has
substantial relationships with its customers and Executive has had and will
continue to have access to these customers, (vi) Executive has received and will
receive specialized experience and training from Cue and (vii) Executive has
generated and will continue to generate goodwill for Cue in the course of
Executive’s employment. Accordingly, during Executive’s employment with Cue or
its Affiliates and for a period of 12 months thereafter except in the case of
(i) Executive’s termination by the Company without Cause, (ii) the Company’s
non-renewal of Executive’s employment agreement or (iii) Executive’s inclusion
in a Company reduction in force or layoff, in which case this Section 10(b)
shall not apply, Executive shall not, directly or indirectly, own, manage,
operate, control, be employed by or render services to (whether as an employee,
consultant, independent contractor or otherwise, and whether or not for
compensation, in each case in the capacity or any substantially similar capacity
that Executive rendered services to Cue or its Affiliates) any person or entity,
in whatever form, that is substantially similar to or competes with the Business
(as defined below) in any jurisdiction in which Executive performed services or
had a material presence or influence on behalf of the Company. For purposes of
this Agreement, “Business” means the development of drug candidates utilizing
Fc-fusion proteins that incorporate peptide-HLA complexes along with different
activating and/or inhibitory signals to target antigen-specific T cells.
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
(x) being a passive owner of not more than 1% of the equity shares of a
publicly-traded corporation engaged in the Business or (y) becoming employed by
or rendering services to (as an independent contractor, consultant or otherwise)
an entity that engages in the Business as long as Executive has no direct
involvement in the business unit or division of such entity that engages in the
Business and the revenues such entity receives from the Business represent in
the aggregate less than 10% of the revenue of such entity.

(c) NONSOLICITATION; NONINTERFERENCE.

(i) During Executive’s employment with Cue and for a period of 24 months
thereafter, Executive shall not, except in the furtherance of Executive’s duties
with Cue, directly or indirectly, individually or on behalf of any other person
or entity, (i) solicit, aid or induce any customer of Cue or its Affiliates with
whom Executive had meaningful business contact within the 12 months preceding
the date of Executive’s termination/resignation to purchase goods or services
then sold by Cue or its Affiliates from another person or entity or assist or
aid any other person or entity with whom Executive had meaningful business
contact within the 12 months preceding the date of Executive’s
termination/resignation in identifying or soliciting any such customer, or
(ii) interfere, or aid or induce any other person or entity with whom Executive
had meaningful business contact within the 12 months preceding the date of
Executive’s termination/resignation in interfering, with the relationship
between Cue or its Affiliates and any of their respective vendors, customers,
joint venturers, licensees or licensors.

(ii) During Executive’s employment with Cue and for a period of 24 months
thereafter, Executive shall not, except in the furtherance of Executive’s duties
with Cue, directly or indirectly, individually or on behalf of any other person
or entity, solicit, aid or induce any employee, consultant, representative or
agent of Cue or its Affiliates (or any employee, consultant, representative or
agent who has left the employment or retention of Cue or its Affiliates less
than one year prior to the date that Executive solicits, aids or induces such
person or entity (a “Covered Person”)) to any other person or entity
unaffiliated with Cue or hire or retain any such employee, consultant,
representative or agent or any Covered Person, or take any action to materially
assist or aid any other person or entity in identifying, hiring or soliciting
any such employee, consultant, representative or agent or any Covered Person.
Notwithstanding the foregoing, nothing in this Section 10(c)(ii) shall prohibit
Executive from (i) soliciting or hiring any individual who served at any time
during the Term as Executive’s personal secretary and/or assistant,
(ii) following Executive’s termination from employment, serving solely as a
reference for any employee of Cue and its Affiliates as long as in serving as
such reference Executive does not take any actions that encourage such employee
to terminate the employee’s employment with the Company or its

 

8



--------------------------------------------------------------------------------

subsidiaries, (iii) encouraging an employee to leave employment with Cue or its
Affiliates in the good faith performance of Executive’s duties to the Company,
for example, as part of Executive’s responsibility to terminate an employee’s
employment, or (iv) general advertisement or general solicitation for employment
that was not specifically directed at such individual.

(d) NONDISPARAGEMENT. During the Term and for a period of 24 months thereafter,
(A) Executive shall not make negative comments or otherwise disparage Cue or any
company or other trade or business that “controls,” is “controlled by” or is
“under common control with,” Cue within the meaning of Rule 405 of Regulation C
under the Securities Act, including any “subsidiary corporation” of Cue within
the meaning of Section 424(f) of the Internal Revenue Code of 1986
(“Affiliates”) or any of their officers, directors, managers, employees,
consultants, equityholders, agents or products and (B) Cue shall not and shall
cause its directors officers and employees with titles of Senior Vice President
or above not to make negative comments or otherwise disparage Executive. The
foregoing shall not be violated by truthful statements (i) in response to legal
process, required governmental testimony or filings or administrative or
arbitral proceedings (including depositions in connection with such
proceedings), (ii) made in the course of Executive discharging Executive’s
duties for Cue, (iii) made in response to any statement made in breach of this
paragraph or (iv) Executive making positive statements concerning another
company or its technology, whether or not same competes with the Company, in
Executive’s reasonable good faith performance of Executive’s duties after the
Term to any new employer or entity to which Executive provides services (that
are not in breach of any restrictive covenants to which Executive is subject
pursuant to this Agreement).

(e) COOPERATION. Upon the receipt of reasonable notice from Cue, while employed
by Cue and for a reasonable period of time thereafter, Executive shall be
reasonably available to respond and provide information with regard to matters
in which Executive has knowledge as a result of Executive’s employment with Cue,
and shall provide reasonable assistance to Cue, its Affiliates and their
respective representatives in defense of any claims that may be made against Cue
or its Affiliates, and shall assist Cue and its Affiliates in the prosecution of
any claims that may be made by Cue or its Affiliates, to the extent that such
claims may relate to the period of Executive’s employment with Cue
(collectively, the “Claims”). Claims do not include any claims that Executive
may have against Cue. Executive shall promptly inform Cue if Executive becomes
aware of any lawsuits involving Claims that may be filed or threatened against
Cue or its Affiliates. Executive also shall promptly inform Cue (to the extent
that Executive is legally permitted to do so) if Executive is asked to assist in
any investigation of Cue or its Affiliates (or their actions) or another party
attempts to obtain information or documents from Executive (other than in
connection with any litigation or other proceeding in which Executive is a
party-in-opposition) with respect to matters Executive believes in good faith to
relate to any investigation of Cue or its Affiliates, in each case, regardless
of whether a lawsuit or other proceeding has then been filed against Cue or its
Affiliates with respect to such investigation, and shall not do so unless
legally required. During the pendency of any litigation or other proceeding
involving Claims, Executive shall not communicate with anyone (other than
Executive’s attorneys and tax and/or financial advisors and except to the extent
that Executive determines in good faith is necessary in connection with the
performance of Executive’s duties hereunder) with respect to the facts or
subject matter of any pending or potential litigation or regulatory or
administrative proceeding involving Cue or any of its Affiliates without getting
the prior written consent of Cue. Upon presentation of appropriate
documentation, Cue shall pay or reimburse Executive for all reasonable
out-of-pocket travel, duplicating or telephonic expenses incurred by Executive
in accordance with Cue’s applicable policies in complying with this
Section 10(e), and Executive shall be compensated by Cue at an hourly rate based
on Executive’s last Base Salary for assistance given after the end of the Term.

 

9



--------------------------------------------------------------------------------

(f) OWNERSHIP OF INFORMATION, IDEAS, CONCEPTS, IMPROVEMENTS, DISCOVERIES AND
INVENTIONS, AND ALL ORIGINAL WORKS OF AUTHORSHIP.

(i) As between the Parties, all information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Executive or which are disclosed or made known to
Executive, individually or in conjunction with others, during the Term and which
relate to Cue’s business, products or services (including all such information
relating to corporate opportunities, research, financial and sales data, pricing
and trading terms, evaluations, opinions, interpretations, acquisition
prospects, the identity of clients or customers or their requirements, the
identity of key contacts within the client or customers’ organizations or within
the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) are and shall be the sole and exclusive
property of Cue. Moreover, all drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, maps and all
other writings or materials of any type embodying any of such information,
ideas, concepts, improvements, discoveries and inventions are and shall be the
sole and exclusive property of Cue.

(ii) In particular, Executive hereby specifically assigns and transfers to Cue
all of Executive’s worldwide right, title and interest in and to all such
information, ideas, concepts, improvements, discoveries or inventions, and any
United States or foreign applications for patents, inventor’s certificates or
other industrial rights that may be filed thereon, and applications for
registration of such names and marks. During the Term and thereafter, Executive
shall assist Cue and its nominee at all times in the protection of such
information, ideas, concepts, improvements, discoveries or inventions, both in
the United States and all foreign countries, including the execution of all
lawful oaths and all assignment documents requested by Cue or its nominee in
connection with the preparation, prosecution, issuance or enforcement of any
applications for United States or foreign letters patent, and any application
for the registration of such names and marks.

(iii) Moreover, if during the Term, Executive creates any original work of
authorship fixed in any tangible medium of expression which is the subject
matter of copyright (such as reports, videotapes, written presentations,
computer programs, drawings, maps, architectural renditions, models, manuals,
brochures or the like) relating to Cue’s business, products or services, whether
such work is created solely by Executive or jointly with others, Cue shall be
deemed the author of such work if the work is prepared by Executive in the scope
of Executive’s employment; or, if the work is not prepared by Executive within
the scope of Executive’s employment but is specially ordered by Cue as a
contribution to a collective work, as a part of any written or audiovisual work,
as a translation, as a supplementary work, as a compilation or as an
instructional text, then the work shall be considered to be work made for hire
and Cue shall be the author of the work. In the event such work is neither
prepared by Executive within the scope of Executive’s employment or is not a
work specially ordered and deemed to be a work made for hire, then Executive
shall assign, and by these presents, does assign, to Cue all of Executive’s
worldwide right, title and interest in and to such work and all rights of
copyright therein. Both during the Term and thereafter, Executive shall assist
Cue and its nominee, at any time, in the protection of Cue’s worldwide right,
title and interest in and to the work and all rights of copyright therein,
including the execution of all formal assignment documents requested by Cue or
its nominee and the execution of all lawful oaths and applications for
registration of copyright in the United States and foreign countries; provided,
however, that Executive shall be compensated by Cue at a reasonable hourly rate
for assistance given after the end of the Term.

(iv) Notwithstanding the foregoing provisions of this Section 10(f), Cue hereby
notifies Executive that the provisions of this Section 10(f) shall not apply to
any inventions for which no equipment, supplies, facility or trade secret
information of Cue was used and which were developed entirely on Executive’s own
time, unless (A) the invention relates (1) to the business of Cue, or (2) to
actual or demonstrably anticipated research or development of Cue, or (B) the
invention results from any work performed by Executive for Cue.

(g) RETURN OF COMPANY PROPERTY. On the date of Executive’s termination of
employment with Cue for any reason (or at any time prior thereto at Cue’s
request), Executive shall return all property belonging to Cue or its Affiliates
(including any Cue or Affiliate-provided laptops, computers, cell phones,
wireless electronic mail devices or other equipment, or documents or property
belonging to Cue or an Affiliate).

 

10



--------------------------------------------------------------------------------

(h) EFFECT OF EXECUTIVE BECOMING A BAD LEAVER. Notwithstanding any provision of
this Agreement to the contrary, if (i) Executive materially breaches any of the
covenants set forth in Section 10(a)(i), 10(a)(ii), 10(a)(iii), 10(b), 10(c),
10(d) or 10(f) hereof at any time during the period commencing on the Effective
Date and ending 18 months after Executive’s termination of employment with Cue
for any reason and (ii) Executive fails to cure such breach within 10 days of
the effective date of written notice of such breach given by Cue, then Executive
shall be deemed a “Bad Leaver.” If Executive is or becomes a Bad Leaver, then
(i) any severance being paid to Executive pursuant to this Agreement or
otherwise shall immediately cease upon commencement of such action and
(ii) Executive shall be liable to repay to Cue any severance previously paid to
Executive by Cue (net of applicable taxes), less $100 to serve as consideration
for the release described in Section 9 above.

(i) TOLLING. If Executive violates any of the terms of the restrictive covenant
obligations articulated herein, the obligation at issue shall run from the first
date on which Executive ceases to be in violation of such obligation.

11. EQUITABLE RELIEF AND OTHER REMEDIES. Executive acknowledges that Cue’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 10 above would be inadequate and in the event of such a breach or
threatened breach, in addition to any remedies at law, Cue, without posting any
bond, shall be entitled to seek to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available, without the
necessity of showing actual monetary damages or the posting of a bond or other
security.

12. NO ASSIGNMENTS. This Agreement is personal to each of the Parties. Except as
provided in this Section 12, neither Party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
Party. Cue may assign this Agreement to any of its Affiliates or to any
successor to all or substantially all of the business and/or assets of Cue,
provided that Cue shall require such Affiliate or successor to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Cue would be required to perform it if no such succession had taken place.
As used in this Agreement, “Cue” shall mean Cue and any Affiliate or successor
to its business and/or assets that assumes and agrees to perform the duties and
obligations of Cue under this Agreement by operation of law or otherwise.

13. NOTICE. Any notice that either Party may be required or permitted to give to
the other shall be in writing and may be delivered personally, by electronic
mail or via a postal service, postage prepaid, to such electronic mail or postal
address and directed to such person as Cue may notify Executive from time to
time; and to Executive at Executive’s electronic mail or postal address as shown
on the records of Cue from time to time, or at such other electronic mail or
postal address as Executive, by notice to Cue, may designate in writing from
time to time.

14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of Cue, the terms of this Agreement shall govern and control.

15. SEVERABILITY. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction.

 

11



--------------------------------------------------------------------------------

16. INDEMNIFICATION; D&O INSURANCE. To the fullest extent permitted under
applicable law, Cue will indemnify, defend and hold Executive harmless against
all losses, claims, expenses or other liabilities arising by reason of the fact
that Executive is or was a director, officer, employee or agent of Cue or its
Affiliates, or was so serving for another entity as requested by Cue or its
Affiliates, other than actions by the Company against Employee alleging breach
of this Agreement by Employee. Without limiting the foregoing, Executive shall
be entitled to indemnification and advancement of costs to the extent permitted
by the by-laws and charter of the Company, as in effect on the date hereof, or
if greater, as amended after the date hereof. Cue shall provide Executive with
Director’s and Officer’s indemnification insurance coverage in amount and scope
that is customary for a company of the Company’s size and nature.

17. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

18. APPLICABLE LAW; CHOICE OF VENUE AND CONSENT TO JURISDICTION; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

(a) All questions concerning the construction, validity and interpretation of
this Agreement and the performance of the obligations imposed by this Agreement
shall be governed by the internal laws of the State of Delaware applicable to
agreements made and wholly to be performed in such state without regard to
conflicts of law provisions of any jurisdiction.

(b) For purposes of resolving any dispute that arises directly or indirectly
from the relationship of the Parties evidenced by this Agreement, the Parties
hereby submit to and consent to the exclusive jurisdiction of the Commonwealth
of Massachusetts and further agree that any related litigation shall be
conducted solely in the courts of Middlesex County, Massachusetts or the federal
courts for the United States for the District of Massachusetts, where this
Agreement is made and/or to be performed, and no other courts.

(c) Each Party may be served with process in any manner permitted under State of
Delaware law, or by United States registered or certified mail, return receipt
requested.

(d) BY EXECUTION OF THIS AGREEMENT, THE PARTIES ARE WAIVING ANY RIGHT TO TRIAL
BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
BASED ON THIS AGREEMENT.

19. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by
Cue. No waiver by either Party at any time of any breach by the other Party of,
or compliance with, any condition or provision of this Agreement to be performed
by such other Party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. This Agreement
together with all exhibits hereto sets forth the entire agreement of the Parties
in respect of the subject matter contained herein and supersedes any and all
prior agreements or understandings between Executive and Cue or its Affiliates
with respect to the subject matter hereof, including without limitation the
Original Agreement. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof, have been made by either
Party that are not expressly set forth in this Agreement.

20. REPRESENTATIONS. Executive represents and warrants to Cue that (a) Executive
has the legal right to enter into this Agreement and to perform all of the
obligations on Executive’s part to be performed hereunder in accordance with its
terms, and (b) Executive is not a party to any agreement or understanding,
written or oral, and is not subject to any restriction, which, in either case,
could prevent Executive from entering into this Agreement or performing all of
Executive’s duties and obligations hereunder.

 

12



--------------------------------------------------------------------------------

21. TAX MATTERS.

(a) WITHHOLDING. Any and all amounts payable under this Agreement or otherwise
shall be subject to, and Cue may withhold from such amounts, any federal, state,
local or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.

(b) SECTION 409A COMPLIANCE.

(i) The intent of the Parties is that payments and benefits under this Agreement
be exempt from (to the extent possible) Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986 and the regulations and guidance promulgated
thereunder, as amended (collectively, the “Code”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to the Parties of the applicable provision without
violating the provisions of Section 409A. In no event shall Cue be liable for
any additional tax, interest or penalty that may be imposed on Executive by
Section 409A or damages for failing to comply with Section 409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” under Section 409A, then with regard to any payment or the provision
of any benefit that is considered “nonqualified deferred compensation” under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the earlier of (A) the expiration of
the six-month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death, to the extent required under
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 20(b)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum on the first
business day following the six-month period, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Executive, (B) any right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit and (C) no such reimbursement, expenses eligible for reimbursement or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

(iv) For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be at the sole
discretion of the Board.

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.

 

13



--------------------------------------------------------------------------------

(c) MODIFICATION OF PAYMENTS. In the event it shall be determined that any
payment, right or distribution by Cue or any other person or entity to or for
the benefit of Executive pursuant to the terms of this Agreement or otherwise,
in connection with, or arising out of, Executive’s employment with Cue or a
change in ownership or effective control of Cue or a substantial portion of its
assets (a “Payment”) is a “parachute payment” within the meaning of Code
Section 280G on account of the aggregate value of the Payments due to Executive
being equal to or greater than three times the “base amount,” as defined in Code
Section 280G (the “Parachute Threshold”), so that Executive would be subject to
the excise tax imposed by Code Section 4999 (the “Excise Tax”) and the net
after-tax benefit that Executive would receive by reducing the Payments to the
Parachute Threshold is greater than the net after-tax benefit Executive would
receive if the full amount of the Payments were paid to Executive, then the
Payments payable to Executive shall be reduced (but not below zero) so that the
Payments due to Executive do not exceed the amount of the Parachute Threshold,
reducing first any Payments under Section 8 above.

BY SIGNING THIS AGREEMENT BELOW, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE:

 

  (1)

HAS READ AND UNDERSTOOD THE ENTIRE AGREEMENT;

 

  (2)

HAS HAD THE OPPORTUNITY TO ASK QUESTIONS AND CONSULT COUNSEL OR OTHER ADVISORS
ABOUT THE AGREEMENT’S TERMS; AND

 

  (3)

AGREES TO BE BOUND BY THE AGREEMENT.

IN WITNESS WHEREOF, Cue has caused this Agreement to be executed in its name and
on its behalf, and Executive acknowledges understanding and acceptance of, and
agrees to, the terms of this Agreement, all as of the Effective Date.

 

CUE BIOPHARMA, INC.     ANISH SURI

/s/ Barry Simon

   

/s/ Anish Suri

Print Name: Barry Simon     Title: Chairman of the Board    

 

 

14



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE AGREEMENT

See attached.